SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

973
CA 13-01419
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND VALENTINO, JJ.


JANICE MAZELLA, AS ADMINISTRATRIX OF THE ESTATE
OF JOSEPH MAZELLA, DECEASED,
PLAINTIFF-RESPONDENT,

                      V                                            ORDER

WILLIAM BEALS, M.D., DEFENDANT-APPELLANT,
ET AL., DEFENDANT.
(APPEAL NO. 1.)


GALE GALE & HUNT, LLC, SYRACUSE, MEISELMAN, PACKMAN, NEALON, SCIALABBA
& BAKER P.C., WHITE PLAINS (MYRA I. PACKMAN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DEL DUCHETTO & POTTER, SYRACUSE (ERNEST A. DEL DUCHETTO OF COUNSEL),
AND ALESSANDRA DEBLASIO, NEW YORK CITY, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, A.J.), entered March 18, 2013. The order denied the
motion of defendant William Beals, M.D., to set aside a jury verdict,
granted the motion of plaintiff for judgment and denied the cross
motion of defendant William Beals, M.D., to adjust the award of
damages.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    November 21, 2014                     Frances E. Cafarell
                                                  Clerk of the Court